Citation Nr: 0701277	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic corneal 
erosion residuals.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic left knee meniscal 
and anterior cruciate tear residuals with knee reconstruction 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic left knee 
musculoligamentous strain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARINGS ON APPEAL

The veteran and S. D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1974 to January 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for chronic left knee 
meniscal and anterior cruciate ligament tear residuals, knee 
reconstruction residuals, and chronic ligamentous strain; 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for that disability; 
effectuated the award as of February 1, 2003; and denied 
service connection for both chronic bilateral hearing loss 
disability and chronic corneal erosion residuals.  In January 
2004, the RO, in pertinent part, recharacterized the 
veteran's post-operative left knee disabilities as chronic 
left knee meniscal and anterior cruciate tear residuals with 
knee reconstruction residuals evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and chronic left knee musculoligamentous 
strain evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 and 
effectuated the awards as of February 1, 2003.  In July 2006, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
post-operative left knee disabilities.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as an initial evaluation in 
excess of 10 percent for the veteran's chronic left knee 
meniscal and anterior cruciate tear residuals with knee 
reconstruction residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and an initial evaluation in 
excess of 10 percent for his chronic left knee 
musculoligamentous strain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issue of service connection for chronic corneal erosion 
residuals is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability for VA purposes 
was not manifested during active service or at any time 
thereafter.  

2.  The veteran's post-operative chronic left knee 
disabilities have been objectively shown to be manifested by 
no more than a left knee range of motion of 10 to 100 degrees 
with pain and crepitus; slight, if any, ligamental 
instability; and well-healed post-operative scars.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability for VA purposes 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's chronic left knee meniscal and 
anterior cruciate tear residuals with knee reconstruction 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).  

3.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's chronic left knee 
musculoligamentous strain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for 
chronic bilateral hearing loss disability; an initial 
evaluation in excess of 10 percent for his chronic left knee 
meniscal and anterior cruciate tear residuals with knee 
reconstruction residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; and an initial evaluation in 
excess of 10 percent for his chronic left knee 
musculoligamentous strain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, the Board observes that 
the RO issued VCAA notices to the veteran in December 2003, 
January 2004, August 2004, October 2004, May 2005, June 2005, 
and March 2006 which informed the veteran of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before a VA 
hearing officer and the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcripts are of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issues of service connection for chronic bilateral 
hearing loss disability; an initial evaluation in excess of 
10 percent for his chronic left knee meniscal and anterior 
cruciate tear residuals with knee reconstruction residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257; and an initial evaluation in excess of 10 percent for 
his chronic left knee musculoligamentous strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 
as the preponderance of the evidence is against his claims 
and any notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  At his December 2002 
physical examination for service separation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
5
LEFT
0
0
15
5
5

At a September 2002 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
0
5
5
5
5

Speech audiometry revealed speech recognition ability of 96 
in both ears.  The examiner commented that the veteran had 
normal bilateral hearing sensitivity.  

At a December 2003 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
10
5
10
15

Speech audiometry revealed speech recognition ability of 94 
in both ears.  The examiner commented that the veteran 
"continues to have no ratable hearing loss in either ear."  

At a November 2005 hearing before a VA hearing officer, the 
veteran testified that he experienced significant noise 
exposure during active service.  In a July 2006 written 
statement, the veteran reiterated that he had been exposed to 
significant noise during active service.  He advanced that he 
currently experienced impaired hearing.  
At a December 2005 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
5
5
10
10
20

Speech audiometry revealed speech recognition ability of 94 
in the right ear and 96 in the left ear.  The examiner 
commented that the veteran's "hearing is normal from 500-
4000 [Hertz]."  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran reiterated that he had 
sustained significant inservice noise exposure as an aircraft 
crew member.  He believed that he currently suffered from 
chronic hearing loss disability.  

Chronic hearing loss disability for VA purposes was not 
objectively shown during active service or at any time 
thereafter.  Absent a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  A lay witness is generally 
not capable of offering evidence involving medical knowledge 
such as the diagnosis or causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Accordingly, the instant claim is denied.  


III.  Left Knee Disabilities

A.  Historical Review

The veteran's service medical records indicate that: he fell; 
sustained a left knee 


anterior cruciate ligament tear; and underwent arthroscopic 
evaluation and debridement of the knee in October 1984.  A 
November 1985 hospital summary states that the veteran 
underwent a left knee Insall iliotibial band anterior 
cruciate ligament reconstruction.  Clinical documentation 
dated in August 2001 conveys that the veteran again injured 
his left knee and was diagnosed with left knee plica 
syndrome.  He subsequently underwent left knee arthroscopy 
with excision of the plica and meniscal debridement.  
Post-operative diagnoses of left knee plica syndrome and a 
lateral meniscus degenerative tear were advanced.  The report 
of an August 2002 VA examination for compensation purposes 
states that the veteran was diagnosed with multiple left knee 
injuries; a "meniscal tear x 2;" an anterior cruciate 
ligament tear with reconstruction; and chronic ligamentous 
strain of the knee.  

In February 2003, the RO established service connection for 
chronic left knee meniscal and anterior cruciate ligament 
tear residuals, knee reconstruction residuals, and chronic 
ligamentous strain; assigned a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for that disability; and effectuated the award as of 
February 1, 2003.  In January 2004, the RO recharacterized 
the veteran's left knee disabilities as chronic left knee 
meniscal and anterior cruciate tear residuals with knee 
reconstruction residuals evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and chronic left knee musculoligamentous strain 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5260 and effectuated 
the awards as of February 1, 2003.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

At the August 2002 VA examination for compensation purposes, 
the veteran complained of chronic left knee pain, stiffness, 
and occasional swelling.  He reported that he could not walk 
very far due to his left knee symptoms.  On examination of 
the left knee, the veteran exhibited a range of motion of 0 
to 140 degrees; "some questionable excess laxity;" a 
surgical scar measuring 16.5 centimeters on the lateral 
aspect of the knee; and a surgical scar measuring 14 
centimeters on the medial aspect of the knee.  The examiner 
commented that the veteran's left knee ligaments "do fall 
within normal limits amount of laxity (sic)."  The veteran 
was diagnosed with multiple left knee injuries; a "meniscal 
tear x 2;" an anterior cruciate ligament tear with 
reconstruction; and chronic ligamentous strain of the knee.  

At the December 2003 VA examination for compensation 
purposes, the veteran complained of progressive left knee 
pain and instability.  He reported that he experienced an 
occasional sensation as if the knee was "going completely 
out."  On examination of the left knee, the veteran 
exhibited a range of motion of 0 to 140 degrees and "well 
intact" medial and collateral ligaments.  

At a May 2005 VA examination for compensation purposes, the 
veteran was noted to use a knee brace and to have an antalgic 
gait.  On examination of the left knee, he exhibited ranges 
of motion of 5 to 125 degrees and of 10 to 100 with moderate 
pain and crepitus.  

At a November 2005 hearing before a VA hearing officer, the 
veteran testified that his left knee disabilities were 
manifested by chronic pain, stiffness, numbness, and falls.  
He reported that he had fallen as the result of his left knee 
impairment.  The veteran constantly wore a left knee brace 

At the January 2006 VA examination for compensation purposes, 
the veteran complained of chronic left knee pain, weakness, 
and stiffness.  He reported that: he used a left knee brace 
and a cane; could not stand for more than 15 to 30 minutes at 
a time; and could not walk distances in excess of one to two 
blocks at a time.  On examination of the left knee, the 
veteran exhibited an antalgic gait; a range of motion of 3 to 
140 degrees with pain; and post-operative scars.  

In his July 2006 written statement, the veteran advanced that 
his left knee disabilities were manifested by pain and 
impaired movement.  He reported that he used a cane and a 
knee brace.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his left 
knee disabilities were manifested by chronic pain, weakness, 
and giving way.  He stated that he had sustained numerous 
falls as the result of his knee disabilities.  The veteran 
wore a left knee brace "100 percent" of the time which did 
not completely prevent his falling.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statement on 
appeal.  The veteran's post-operative left knee disabilities 
have been objectively shown to be manifested by no more than 
limitation of left knee flexion to 100 degrees with pain; 
limitation of left knee extension to 10 degrees with pain; 
slight, if any, ligamental instability; and well-healed 
post-operative scars.  Such findings merit assignment of 
separate 10 percent evaluations and no more under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 
(2006).  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

The Board recognizes that the veteran's post-operative left 
knee disabilities are productive of significant pain and 
associated functional limitation of motion.  However, in the 
absence of actual or functional limitation of flexion of the 
left leg to 45 degrees; limitation of extension of the left 
leg to 15 degrees, or recurrent subluxation or lateral 
instability with moderate knee impairment, the Board finds 
that the current separate 10 percent evaluations adequately 
reflect the veteran's left knee disability picture and a 
preponderance of the evidence is against higher evaluations.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2006).  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's left knee meniscal and anterior cruciate tear 
residuals with knee reconstruction residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
denied.  

An initial evaluation in excess of 10 percent for the 
veteran's left knee musculoligamentous strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
is denied.  

REMAND

The veteran asserts that service connection is warranted for 
chronic corneal erosion residuals as the claimed disability 
was initially diagnosed and treated during active service and 
is currently symptomatic.  Clinical documentation from the 
Offutt Air Force Base, Nebraska, medical facility, dated in 
July 2006, notes that the veteran complained of symptomatic 
right eye corneal erosion residuals of three weeks' duration.  
An impression of "ocular pain [right eye] - [negative] 
evidence of [corneal] erosion, but does have [punctuate 
epithelial erosions]" was advanced.  The clinical record is 
unclear as to whether the veteran's right eye punctuate 
epithelial erosions constitute chronic residuals of his 
inservice recurrent right eye corneal erosions.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his alleged 
chronic corneal erosion residuals.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and etiology 
of any current corneal disability, if 
any.  All indicated tests and studies, 
including electrodiagnostic studies, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should expressly state whether or not the 
veteran exhibits any chronic corneal 
erosion residuals.  

If any chronic corneal disability is 
identified, the examiner should advance 
an opinion at to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that it 
had its onset during active service; is 
etiologically related to the veteran's 
inservice recurrent right eye corneal 
erosions; otherwise originated during or 
is causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
ocular hypertension with probable early 
actuate scotomas of both eyes and nuclear 
sclerotic cataracts and other 
service-connected disorders.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic corneal erosion residuals.  If 
the benefit sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________ 
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


